Determination unanimously confirmed and petition dismissed. Memorandum: The Division of Parole sustained its burden of proving a violation of parole by a preponderance of the evidence. Evidence that petitioner was convicted of criminal trespass was sufficient to prove the charge that he unlawfully entered a building (see, People ex rel. Maggio v Casscles, 28 NY2d 415, 418; People ex rel. White v Smith, 90 AD2d 973, 974), and possession of the screwdriver as a burglar tool was inferable from the circumstances. (Article 78 Proceeding Transferred by Order of Supreme Court, Wyoming County, Dadd, J.) Present — Denman, P. J., Boomer, Pine, Balio and Boehm, JJ.